      Case 3:21-cv-01452-X Document 9 Filed 07/14/21                Page 1 of 1 PageID 22



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 MICHAEL RYAN,

        Plaintiff,
                                                        Case No. 3:21-cv-01452-X
 v.

 ZWICKER & ASSOCIATES, PC,

        Defendant.

                                 NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that MICHAEL RYAN (“Plaintiff”) and ZWICKER &

ASSOCIATES, PC (“Defendant”), hereby notify the Court the parties have reached settlement,

and are in the process of completing the settlement agreement and filing dismissal papers. The

parties anticipate filing dismissal papers within 45 days.



 DATED: July 14, 2021                                Respectfully submitted,

                                                     MICHAEL RYAN

                                                     By: /s/ Mohammed O. Badwan

                                                     Mohammed O. Badwan
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8180
                                                     mbadwan@sulaimanlaw.com




                                                 1
